 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     CECIL THOMAS; PAMELA THOMAS,                     No. C17-1222 RSM
 9
                           Plaintiffs,                ORDER GRANTING IN PART JOINT
10                                                    MOTION TO CONTINUE TRIAL AND
            v.                                        RELATED DEADLINES
11
     OCWEN LOAN SERVICING, LLC;
12   DEUTSCHE BANK NATIONAL TRUST
     CO.; QUALITY LOAN SERVICE CORP.,
13
                           Defendants.
14

15          This matter is before the Court on the parties’1 Joint Motion to Continue Trial and

16   Related Deadlines (Dkt. #56). The parties seek to continue certain discovery deadlines, the

17   dispositive motions deadline, and the trial date and related deadlines. Id. Several of the

18   deadlines have already past and the Court will not reset those deadlines. Regarding the

19   others, the parties justify the continuance of discovery due to a need to finish depositions

20   and a desire to avoid costs while continuing to discuss settlement. Due to the limited scope

21   of discovery remaining and the settlement negotiations that have already occurred, the Court

22

23

24   1
       The Court notes, as it has previously, that a joint or stipulated motion must be signed by all
     parties to the action. Quality Loan Service Corp. has not yet been dismissed from this action and
25
     remains a party. Relying on the Notice of Settlement filed by Plaintiff (Dkt. #52), the Court will
26   not strike this motion. But the parties are reminded that Defendant Quality Loan Service Corp.
     remains a party to this action.


     Order – 1
 1   does not agree that the discovery deadline should be extended more than three months. The
 2   Court will nevertheless grant the parties a more reasonable extension.
 3          Accordingly, having considered the parties’ motion and for the reasons above, the
 4   Court finds and ORDERS that the Joint Motion to Continue Trial and Related Deadlines
 5   (Dkt. #56) is GRANTED IN PART. The Clerk shall reset the trial date and specified
 6   deadlines as follows:
 7
            JURY TRIAL DATE                                       October 15, 2019
 8
            Discovery completed by                                April 5, 2019
 9
            All dispositive motions must be filed by              July 17, 2019
10                 and noted on the motion calendar no
                   later than the fourth Friday thereafter
11                 (see LCR 7(d))
12          All motions in limine must be filed by                September 17, 2019
                  and noted on the motion calendar no
13                later than the THIRD Friday thereafter
14          Agreed pretrial order due                             October 3, 2019
15          Trial briefs, proposed voir dire questions,           October 10, 2019
                   jury instructions, neutral statement of
16                 the case, and trial exhibits due
17

18
            DATED this 7th day of March 2019.
19

20

21
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26



     Order – 2
